Office of Science & Technology
                                    2.27.13 Personnel Chart

                                      Office of Science &
                                          Technology
                                           Betsy Southerland, OD
                                              Jeff Lape, DOD



                 Resources Management                           Immediate Office
                    Information Staff                                Staff
                        Agnes Ortiz, Dir




Engineering & Analysis               Health & Ecological Criteria                Standards & Health
       Division                               Division                           Protection Division
    Rob Wood, Dir                             Betsy Behl, Dir                   Sara Hisel-McCoy, Dir
  Lynn Zipf, Dep. Dir                 Cindy Simbanin, Dep. Dir               Evelyn Washington, Dep. Dir



         Economic &                          Human Health Risk                        National Water
       Environmental                         Assessment Branch                       Quality Standards
     Julie Hewitt, Chief                      Beth Doyle, Chief                           Branch
                                                                                    Grace Robiou, Chief

                                                                                   Fish, Shellfish, Beach
        Engineering &                          Ecological Risk                      & Outreach Branch
      Analytical Support                     Assessment Branch                        Denise Hawkins,
           Branch                            Kathryn Gallagher,                            Chief
     Jan Matuszko, Chief                           Chief

        Technology &
      Statistics Support                     Ecological & Health                     Regional, State &
            Branch                           Protection Branch,                      Tribal Standards
                                             Dana Thomas, Chief                       Support Branch
     Jan Goodwin, Chief
                                                                                     Corey Buffo, Chief